Order filed May 13, 2021




                                       In The

                        Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00205-CV
                                    ____________

                                IN RE K.P., Relator


                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-22874

                                      ORDER

      On April 20, 2021, relator K.P. filed a petition for writ of mandamus asking
this court to compel the Honorable Sandra Peake, presiding judge of the 257th
District Court in Harris County, Texas, to set aside her April 19, 2021 orders for
application of Indian passports for the children.

      Relator’s appendix and supplemental appendix include documents, which
contain unredacted sensitive information such as the names and birthdates of the
minor children. See Tex. R. App. P. 9.9(a)(3). Parties are required to redact all
sensitive information in documents filed in this court unless the inclusion of the
sensitive data is specifically required by a statute, court rule, or administrative
regulation. Id. 9.9(b). There is no statute, court rule, or administrative regulation
requiring the inclusion of sensitive data.
      Accordingly, we ORDER relator to redact all sensitive information from her
appendix and supplement appendix and refile them in this court on or before May
17, 2021. Failure to comply with this order will result in the denial of relator’s
petition.

      We further request that real party in interest file a response to the petition on
or before June 1, 2021.

                                   PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Hassan.